UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                       _________________

                                          No. 98-60206
                                        Summary Calendar
                                       _________________

               SAMIR G. VALANI,

                                               Petitioner,

               versus

               IMMIGRATION AND NATURALIZATION SERVICE,

                                               Respondent.


                                  Petition for Review of an Order
                               of the Board of Immigration Appeals
                                           A74-617-232


                                            June 9, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       This is a petition for review from the Board of Immigration Appeals’ (BIA) order dismissing

a petition for asylum and withholding of deportation. Samir Valani argues that he is entitled to

asylum because he was persecuted while living in India and he has a well-founded fear that he will
be persecuted if he returns to that country. He argues that the BIA should not have incorporated the

erroneous findings of the Immigration Judge that Valani was not a credible witness and that he failed

to show that he suffered past persecution and has a well-founded fear of future persecution.

       We have reviewed the record and have determined that there is substantial evidence to

support the BIA’s determination that Valani was not a credible witness. See Chun v. INS, 40 F.3d
76, 78 (5th Cir. 1994). We also conclude that there is substantial evidence to support the BIA’s



   *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
determination that Valani has not meet his burden of proof for the purposes of asylum or withholding

of deportation. See id.; see also Rivera-Cruz v. INS, 948 F.2d 962, 966 (5th Cir. 1991)(stating that,

for asylum, alien must prove a “well-founded” fear of prosecution upon return); Rivera-Cruz, 948
F.2d at 966 (stating that, for withholding of deportation, alien must prove a “clear probability” of

persecution upon return). Valani’s petition for review of the BIA order dismissing his petition for

asylum and withholding of deportation is DENIED. See Jukic v. INS, 40 F.3d 747, 749 (5th Cir.

1994).




                                                -2-